                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }
 Shawn Hicks                                         }       Case No. 3:19-bk-03035
 5135 Nolensville Pk Apt. W1                         }
 Nashville, TN, 37211                                }       Chapter: 13
 SSN: XXX-XX-4855                                    }
                                                     }       Judge Randal Mashburn
                                                         }
Debtor.                                              }
                                                       }
Shawn Donell Hicks                                    }       Adversary No: 3:19-ap-90219
            Plaintiff,                                   }
v.                                                       }
Design Works                                             }
            Defendant                                    }
                         EXPEDITED MOTION TO CONTINUE PRETRIAL HEARING


       COMES NOW the Plaintiff and Defendant(s), by and through counsel, and would

request a continuance in the above styled adversary proceeding presently scheduled for pretrial conference on

February 12, 2020 at 1:45 p.m. Counsel for the Defendant stated to Plaintiff's counsel that he has a court conflict

and is unable to be present at the pretrial hearing. As grounds, counsel for both parties would state that this

continuance request is by agreement. The parties are trying to settle the matter.

       This is the Second request for a continuance in this matter.

       Wherefore, counsel for both parties respectfully requests that the above styled proceeding be continued

to March 4, 2020 at 1:45 p.m. in Courtroom One, Customs House, 701 Broadway, Nashville, TN 37203.




Dated: __________________________                    ____________________________________
                                                     UNITED STATES BANKRUPTCY JUDGE




      Case 3:19-bk-03035        Doc 62     Filed 02/11/20 Entered 02/11/20 15:21:41             Desc Main
                                           Document     Page 1 of 2
Prepared and agreed to:

_/s/ Jonathan Augusta ________
D. Jonathan Augusta, BPR #25880, Attorney for Debtor
731 Porter RD
Nashville, TN 37206
(615) 600-4577
fax: (615)249-3448
derricaugusta@comcast.net

Approved by:

 /s/ Gary Jewel
Gary Jewel
Law Office of Gary Jewel
5342 Estate Office Drive, Suite 3
Memphis, TN 38119
901-685-2408
Attorney for Defendant
Email: gjewel@aol.com




   Case 3:19-bk-03035               Doc 62   Filed 02/11/20 Entered 02/11/20 15:21:41   Desc Main
                                             Document     Page 2 of 2
